Citation Nr: 0919267	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from December 1944 to January 
1946.  The Veteran died in October 2004.  The Appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision prepared in April 
2005 and issued to the Appellant in May 2005 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the Appellant's 
claim for service connection for the cause of the Veteran's 
death.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

The Appellant contends that the Veteran's residuals of 
gastric resection, especially adhesions at the site of the 
surgery, either caused, or materially and substantially 
contributed to, or accelerated, the cause of the Veteran's 
death.  In essence, the Appellant appears to be raising a 
contention that the October 2004 dehiscence of the abdominal 
incision following the placement of the jejunostomy feeding 
tube in October 2004 was the result of or aggravated by the 
adhesions from the prior gastric surgery.  

Alternatively, she seems to be raising a contention that, if 
the dehiscence was not due to the adhesions resulting from 
the 1975 service-connected surgery, the 


instability and dehiscence of the 2004 abdominal incision was 
related to the scarring and incisions during service-
connected ulcer treatment and gastric resection.  Since the 
wound dehiscence was followed soon thereafter by the 
Veteran's death, the Appellant contends that the residuals of 
the 1975 gastric surgery accelerated the Veteran's death.  
The VA opinion rendered in April 2005 does not appear to 
directly address these contentions.

The clinical records associated with the claims file from the 
Veteran's terminal hospitalization include very few records 
from October 2004.  In particular, the operative reports of 
the surgical procedures performed in October 2004 are 
incomplete.  There are no physician progress notes or orders 
for the June 2004 through October 2004 hospitalization.  The 
clinical records provide no information about the Veteran's 
clinical condition following the insertion of the jejunostomy 
feeding tube in early October 2004.  There is little clinical 
information about the Veteran's clinical condition at the 
time of the dehiscence of the abdominal wound that occurred 
only a few days before the Veteran's death.  More complete 
records should be associated with the claims file, to include 
any consultation reports in October 2004, reports of all 
radiologic evaluations conducted in October 2004, laboratory 
reports, and additional records related to surgical 
procedures performed in October 2004.  Then, the reviewer who 
conducted the previous review, or another reviewer, should be 
asked to respond to additional questions, so that 
adjudication of all theories of entitlement to service 
connection for the cause of the Veteran's death may proceed.

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  Service connection for the cause of a Veteran's death 
may be granted if a service-connected disability, either 
singly or with some other condition, is the 


immediate or underlying cause, or is etiologically related to 
the Veteran's death.  Service connection for the cause of a 
Veteran's death may be granted if a service-connected 
disability constituted a contributory cause of the Veteran's 
death.  In such instance, it is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  In order to 
constitute the contributory cause of death it must be shown 
that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  If the service- connected disability 
affected a vital organ, careful consideration must be given 
to whether the debilitating effects of the service-connected 
disability rendered the Veteran less capable of resisting the 
effects of other diseases.  38 C.F.R. § 3.312(c)(2).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Appellant a VCAA notice under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008) that includes an explanation 
as to the information or evidence needed to 
establish a claim for service connection for 
the cause of the veteran's death, as outlined 
by the Court in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).

2.  Complete VA clinical records of the 
Veteran's terminal hospitalization should be 
associated with the claims file.  The 
additional clinical records should, at a 
minimum, include physician progress notes for 
the full hospitalization, records of 
radiologic examinations conducted in October 
2004, reports of laboratory examinations 
conducted in October 2004, and physicians'' 
operative reports for October 14 and October 
24, 2004 surgical procedures and other reports 
related to those procedures.  

3.  Then, the file should be returned to the 
reviewer who conducted the April 2005 VA 
review.  If the provider who conducted the 
April 2005 review is unavailable, a specialist 
in cardiothoracic surgery or critical care 
should be asked to review the claims file.  
The reviewer should be asked to answer the 
following questions:  

Was the same incision site used in 1975 for 
gastric incision used as the incision site for 
any surgery performed in 2004?  

Identify all principal or contributory causes 
of the Veteran's death.  A "contributory cause 
of death" is one which contributed 
substantially or materially to cause death, or 
aided or lent assistance to the production of 
death.  The review should answer the 
following:

Is it as likely as not (a 50 percent 
probability or greater) that residuals of 
gastric resection, to include adhesions 
residual to such surgery, or a scar residual 
to such surgery, contributed substantially or 
materially to cause the Veteran's death?  A 
"contributory cause of death" is one which 
contributed substantially or materially to 
cause death, or aided or lent assistance to 
the production of death.

Is it as likely as not (a 50 percent 
probability or greater) that residuals of 
gastric resection, to include adhesions 
residual to such surgery, or a scar residual 
to such surgery, or the debilitating effects 
of the service-connected disability, made the 
Veteran materially less capable of resisting 
the fatal cause of death or had a material 
influence in accelerating his death?  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
the conclusion (e.g., diagnosis, etiology) as 
it is to find against the conclusion.

4.  After completion of the above actions, VA 
should readjudicate the Appellant's claim. If 
any determination remains unfavorable to the 
Appellant, then she and her representative 
should be provided with a Supplemental 
Statement of the Case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



